Name: Commission Regulation (EEC) No 3062/87 of 13 October 1987 amending Regulation (EEC) No 2765/87 authorizing certain intervention agencies to put up for sale by tender 450 000 tonnes of common wheat for export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/ 1114. 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3062/87 of 13 October 1987 amending Regulation (EEC) No 2765/87 authorizing certain intervention agen ­ cies to put up for sale by tender 450 000 tonnes of common wheat for export in the form of flour 'Article 2 1 . The invitation to tender shall be open from 15 September to 15 October 1987. 2. Tenders shall not be valid unless : (a) submitted by an operator designated before 1 August 1987 successful tenderer for a Community or national supply of flour as food aid ; (b) submitted by an operator holding before 1 August 1987 an export licence, with advance fixing of the refund, for the same quantity as that for which the tender is made ; (c) submitted by an operator who provides proof, to the satisfaction of the competent authorities, that he exported the product in question on or after 1 August onwards in respect of an export licence, with advance fixing of the refund, issued prior to that date ; the tender must in such cases be submitted for the same quantity as that which was exported ; (d) accompanied by evidence that the tenderer has lodged a security of 10 ECU per tonne.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 , of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2765/87 (3) authorizes the French and German intervention agencies to issue, between 15 September and 15 October 1987, invitations to tender for 450 000 tonnes of common wheat to traders who had, before 1 August, undertaken to export flour to third countries for delivery after that date ; Whereas, under Regulation (EEC) No 2765/87, common wheat for which a tender is awarded must be milled into flour for human consumption and exported to third coun ­ tries ; whereas there are sufficient grounds for allowing traders to take part in the invitation to tender who mean ­ while, in line with the undertakings they gave before 1 August, have exported the products in question after obtaining their supplies on the Community market on exceptionally unfavourable terms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 September 1987. HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2765/87 is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 182, 3 . 7. 1987, p . 40. 3 OJ No L 266, 17. 9 . 1987, p . 11 .